a

Case: 1:20-cr-00058-SJD Doc #: 65 Filed: 05/06/21 Page: 1 of 4 PAGEID #: 242

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 1:20-cr-58-2
Plaintiff, ; Judge Susan J. Dlott
Vv. ; ORDER DENYING DEFENDANT
: GARRY HOLMES’ MOTION TO
GARRY HOLMES, : SUPPRESS IDENTIFICATION

Defendant.

This matter is before the Court on Defendant Garry Holmes’ Motion to Suppress
Identification (Doc. 50). The Government opposes the motions (Doc. 60). For the reasons set
forth below, Holmes’ motion will be DENIED.

I. BACKGROUND
A. Facts

On January 10, 2020, assailants robbed W.R. at gunpoint. They stole his Mercedes and
shot W.R. several times, including in the legs and head.

On February 6, 2020, a “blind administrator” from the Cincinnati Police Division
administered a photo lineup to W.R. (Defendant’s Exh. A, Doc. 50-1 at PageID 138.) As
indicated on the initialed form, the administrator “do[es] not know who the alleged perpetrator of
the offense now being investigated is,” “do[es] not know which, if any, of the photographs is of
the alleged perpetrator,” and notes “it is just as important to clear innocent person(s) from
suspicion as it is to identify the guilty party.” (/d.) The initialed form further instructs the
witness to “take as much time as you need when viewing each photograph,” “[i]ndicate whether

the photograph being viewed is of the perpetrator of the offense being investigated and how
Case: 1:20-cr-00058-SJD Doc #: 65 Filed: 05/06/21 Page: 2 of 4 PAGEID #: 243

certain you are of this identification,” and “(d]o not tell other witnesses that you have or have not
identified anyone.” (/d.)

The administrator then sequentially showed W.R. six photos. (Doc. 50-1 at PageID 139-
45.) All six photographs depict black men of similar age with facial hair and multiple tattoos on
their faces. Cid.)

W.R. identified photo number three, stating, “I’m 100% sure” and “I will never forget
that face a day in my life.” (Doc. 50-1 at PageID 139.) W.R. further stated, “I gave up
everything to them, and they still shot me.” (/d.) Per the written instructions on the police form,
W.R. initialed the box for photograph number three, now known to depict Defendant Garry
Holmes. (/d.)

B. Procedural Posture

A grand jury indicted Holmes and his Co-Defendant Eric Lang on charges of carjacking,
in violation of 18 U.S.C. §§ 2119 and 2119(2) and using a firearm in relation to a crime of
violence, in violation of 18 U.S.C. § 924(c). The grand jury also charged Holmes with
possession of a firearm by a prohibited person, in violation of 18 U.S.C. § 922(g)(1).

Holmes moves to suppress W.R.’s pretrial identification of him and any in court
identification of him as a perpetrator. (Doc. 50.) Holmes claims that he did not commit this
crime so W.R.’s identification of him “must have been” as “a result of a tainted and suggestive
process.” (/d. at PageID 135.) The Government opposes Holmes’ motion. (Doc. 60.)

I. |§.APPLICABLE LEGAL STANDARD

To suppress identification evidence, a defendant “must show that the process was ‘both

suggestive and unnecessary’ so as to give rise to a ‘substantial likelihood of misidentification.’”

United States v. Felix, __ F.App’x __, 2021 WL 1102304, *3 (6th Cir. March 23, 2021)
Case: 1:20-cr-00058-SJD Doc #: 65 Filed: 05/06/21 Page: 3 of 4 PAGEID #: 244

(quoting Perry v. New Hampshire, 565 U.S, 228, 238-39 (2012)). If the defendant demonstrates
such unnecessary suggestiveness, “a court must then consider the totality of the circumstances
surrounding the identification to evaluate its reliability.” Jd. (citing United States v. Sullivan,
431 F.3d 976, 985 (6th Cir. 2005)). Pursuant to this two-step inquiry, courts should suppress
tainted identifications where “the indicators of a witness’ ability to make an accurate
identification are outweighed by the corrupting effect of law enforcement suggestion.” Ojile v.
Smith, 779 F. App’x 288, 293 (6th Cir. 2019) (quoting Perry, 565 U.S. at 239).

Ill. ANALYSIS

In the case at bar, Holmes has offered no evidence whatsoever that the identification
process was suggestive, and the Court is unable to discern any from the lineup documentation
submitted. The lineup administrator did not know which, if any, of the photographs depicted the
alleged perpetrator. (Doc. 50-1 at PageID 138.) The administrator informed the witness that the
photographs may or may not include the alleged perpetrator being investigated and that the
investigation would continue whether or not the witness made an identification. (/d.) The
photographs were shown to the witness sequentially, rather than simultaneously, to reduce
pressure on the witness to make an identification.

In addition, the included photographs all feature black men of similar age and appearance
with multiple facial tattoos. If any photograph stands out from the others, photograph four
appears darker than the other photographs. (Doc. 50-1 at PageID 143 compared to PageID 140-
42 and 144-45.) However, photograph four depicts a person other than Holmes. Holmes’
photograph is number three. (/d. at PageID 140.)

Holmes contends that “(t]he Cincinnati Police Division blind administrator

policy/process could not have been followed” and there “must have been” a suggestive lineup
Case: 1:20-cr-00058-SJD Doc #: 65 Filed: 05/06/21 Page: 4 of 4 PAGEID #: 245

because the witness identified Holmes as a perpetrator. (Doc. 50 at PageID 135.) However, as
the Supreme Court has stated, “When no improper law enforcement activity is involved,” lineup
reliability is sufficiently tested by the opportunities designed for that purpose, including
“vigorous cross-examination, protective rules of evidence, and jury instructions on both the
fallibility of eyewitness identification and the requirement that guilt be proved beyond a
reasonable doubt.” Perry, 565 U.S. at 233. As Holmes failed to meet his burden to demonstrate
improper law enforcement activity, the identification here must be tested at trial.
IV. CONCLUSION

Accordingly, Defendant Garry Holmes’ Motion to Suppress Identification (Doc. 50) is
hereby DENIED.

IT IS SO ORDERED.

fctans | AL)

Judge Susan J. eral
United States ste Court
